DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on December 22, 2021 is acknowledged.  The traversal is on the ground(s) that that Groups I and III share the same common technical feature.  However, when the claims in Group I are determined to be in condition for allowance, rejoinder will be considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Deckner et al (US 2014/0127145).
With regards to claim 1, Deckner teaches a heat treated precipitated silica to improve stability (abstract).  Deckner teaches the surface reactivity of the silica to be a reflection of the number of hydroxyl groups and to be controlled by heat treating the 
Deckner does not teach the hydrophilic-lipophilic balance of the essential oil, the oxygen/carbon ratio of the silica and, therefore, the claimed value.
However, Deckner teaches the specific, preferred compounds given in the specification and having rHLB values of 13, 12.3, 16.7, 11.1, and 9.8 and the silica porous carrier is treated in order to control the amount of hydroxyl groups and, thus the a mount of fragrance will be absorbed into the material.  Therefore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the amount of surface hydroxyls, thus the O/C ratio, in order to achieve the desired absorptivity, thus the length of the time the fragrance is released.
With regards to claim 2, Deckner teaches that the heating is not performed in a vacuum (0136), therefore, the heating is in the presence of oxygen and water vapor that is in the regular atmosphere.
With regards to claim 3, Deckner teaches the silica to be heat treated at a temperature of 600°C (reading on about 550°C) for a time period of 2 hours (0136).
With regards to claim 4, Deckner teaches the composition to further include a clay (0115).
With regards to claim 5, Deckner does not teach how the clay is added to the composition.  However, the phrase “carrier is mixed with the porous silica or coated on the porous silica” is considered to be a product-by-process claim.  The process steps do not have any weight.  The product formed, therefore, does not depend on the process in which it is formed.          “[E]ven though product-by-process claims are lim-ited by and defined by the process,  determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113.
With regards to claim 6, Deckner does not teach how the fragrance is added to the porous material.  However, the phrase “carrier is mixed with the porous silica or coated on the porous silica” is considered to be a product-by-process claim.  The process steps do not have any weight.  The product formed, therefore, does not depend on the process in which it is formed.          “[E]ven though product-by-process claims are lim-ited by and defined by the process,  determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113.
With regards to claim 7, Deckner teaches the addition of the clay (0115), therefore, because the polymer is not required, the limitations of this claim do not need to be met.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference teaches the heat treatment of the porous carrier but not the the claimed ratio: Sabehat (WO 2008/149232), the following references teach the specific oil as cited in the specification and the silica porous material but not the claimed ratio and not the heat treatment: Kimura et al (JP 2000-239694), Park et al (KR 20120083737), and the following references teach the porous carrier that is heat treated but does not teach the specific fragrant and the claimed ratio: Ro et al (KR 101375125), Garner-Gray et al (US 5,336,665), and Jong (KR 1020110129505).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763